DETAILED ACTION
This Final Office Action is in response to the application filed on 04/30/2020, Remark filed on 06/16/2020 and the Amendment & Remark filed on 08/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-26 are added.
Claim 6 is canceled.
Claim 1 is amended.
	Claims 1-5 and 7-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “assigning a transaction risk value to the transaction message based on the financial request information” in claim 1, there is no written content as to how or what specific process of determination are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computer to assign a transaction risk value (emphasis added) based on the financial request information. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter
While the Applicant specifies above that “tokenizing a non-standard message format into the universal message format for processing by a legacy processing device” in claim 1, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to tokenize the claimed non-standard message format into the claimed universal message format. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
While the Applicant specifies above that “parsing a standard message format into the universal message format for processing by a message processing device” in claim 1, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to parse the claimed standard message format into the claimed universal message format. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claim 1 and the respective dependent claims are rejected as failing the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “when the transaction risk value is low” in claim 6 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “when the transaction risk value is high” in claim 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. In particular, the claim recites “wherein the universal format data structure is configured to accommodate each field for each type of potential message to be sent or received” is open-ended to all possible type of potential message to be sent or received. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A computer-implemented method of securely processing a transaction message for a financial request using a universal message format, the method comprising: 
performing a randomized multi-factor authentication, for a client device sending a transaction message, wherein the transaction message includes financial request information; 
assigning a transaction risk value to the transaction message based on the financial request information; 
providing an access token to the client device, where the randomized multi-factor authentication is passed, 
wherein when the transaction risk value is low, checking an identity cache management module storing currently active access tokens for an active access token matching the requesting device, and 
wherein when the transaction risk value is high, or where the transaction risk value is low and there was no active access token matching the requesting device, performing identity confirmation of the requesting device by an identity module before providing the access token;
scanning of a message header of a transaction message to determine whether the transaction message has a non-standard message format or a standard message format; 
generating a universal format data structure having a universal message format by performing one of: 
tokenizing a non-standard message format into the universal message format for processing by a legacy processing device; parsing a standard message format into the universal message format for processing by a message processing device; 
and generating an outgoing message from the universal format data structure, wherein the outgoing message has a message format that is supported by a receiving device.
wherein the transaction message is an external message received from a service requestor device or a service provider device.
wherein the transaction message is an internal message comprising a service request message generated from a user interface message received via a user interface for offering financial services.
wherein the standard is ISO 20022 and the non-standard message format is a NACHA file format or a SWIFT format.
wherein the transaction message includes a payload, and wherein the payload arrives within a secure Hypertext Transfer Protocol used for content sent over TCP/IP.
wherein the universal format data structure is configured to hold information about a connection status and a transaction status.
performed within a gateway device.
wherein scanning of the message header further comprises examining data within a TCP/IP message payload to determine a payload format.
wherein scanning of the message header includes scanning a payload arriving with a secure Hypertext Transfer Protocol.
routing the transaction message via a message content router to a specific message type processing module.
wherein parsing the standard message format into the universal message format for processing by a message processing device includes parsing the standard message format using a standard header parser configured to scan the message header to determine which standard payload format is present in the transaction message.
routing the transaction message to a standard XML parser, a standard JSON parser, or a standard default parser based on the standard payload format.
wherein parsing the standard message format into the universal message format for processing by a message processing device further comprises determining a standard payload format of the transaction message by scanning an HTTP header of the transaction message and routing the transaction message to a standard parser configured to parse the standard payload format.
wherein scanning the message header includes using a scan-ahead scanning method which scans a message buffer of the transaction message.  
wherein scanning the message buffer includes looking for keywords or phrases within the message buffer.
wherein the universal format data structure is configured to accommodate each field for each type of potential message to be sent or received.
routing the universal format data structure to a specific message type processing module based on a standard message identifier, and wherein the specific message type processing module is configured to process a standard message having the standard message identifier.
wherein generating the outgoing message from the universal format data structure includes pulling one or more fields required by the message format of the outgoing message from the universal format data structure.
determining the message format of the outgoing message by referencing a services database configured to store a message format type required by the receiving device.
wherein the identity confirmation is performed internally by a digital identity validation module.
wherein the identity confirmation is performed externally by an identity verification module.
wherein a first transaction risk value designates informative type financial requests.
wherein a second transaction risk value designates a financial request for personal information.
wherein a third transaction risk values designates a financial request that performs a financial action.
wherein the first transaction risk value and the second transaction risk value are low transaction risk values and the third transaction risk value is a high transaction risk value.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers converting and routing transaction message but for the recitation of generic computer components. That is, other than reciting generic computing language, such as “computer-implemented”, “by a … device”, “via a user interface”, “within a gateway device”, “via a … router”, “to a … parser”, “using a … parser configured to”, “processing module” and “database configured to”, nothing in the claim elements that precludes the steps from that of a commercial interaction of converting and routing transaction message. For example, but for the aforementioned generic computer language, “performing a randomized multi-factor authentication, for a client device sending a transaction message, wherein the transaction message includes financial request information” in the context of the claimed invention encompasses one or more person manually performing the randomized multi-factor authentication for a client device;
but for the aforementioned generic computer language, “assigning a transaction risk value to the transaction message based on the financial request information” in the context of the claimed invention encompasses one or more person manually assigning the transaction risk value to the transaction message;
but for the aforementioned generic computer language, “providing an access token to the client device, where the randomized multi-factor authentication is passed” in the context of the claimed invention encompasses one or more person manually providing the access token to the client device when the authentication is passed;
but for the aforementioned generic computer language, “wherein when the transaction risk value is low, checking an identity cache management module storing currently active access tokens for an active access token matching the requesting device,” in the context of the claimed invention encompasses one or more person manually checking identity cache management for an active access token matching the requesting device;
but for the aforementioned generic computer language, “and wherein when the transaction risk value is high or where the transaction risk value is low and there was no active access token matching the requesting device, performing identity confirmation of the requesting device by an identity module before providing the access token” in the context of the claimed invention encompasses one or more person manually performing identity confirmation of the requesting device when risk is high or no active access token found;
but for the aforementioned generic computer language, “scanning of a message header of a transaction message to determine whether the transaction message has a non-standard message format or a standard message format” in the context of the claimed invention encompasses one or more person manually scanning message header to determine message format;
but for the aforementioned generic computer language, “generating a universal format data structure having a universal message format by tokenizing a non-standard message format into the universal message format for processing by a legacy processing device;” in the context of the claimed invention encompasses one or more person manually converting non-standard message format into the universal message format;
but for the aforementioned generic computer language, “generating a universal format data structure having a universal message format by parsing a standard message format into the universal message format for processing by a message processing device” in the context of the claimed invention encompasses one or more person manually converting non-standard message format into the universal message format;
but for the aforementioned generic computer language, “generating an outgoing message from the universal format data structure, wherein the outgoing message has a message format that is supported by a receiving device” in the context of the claimed invention encompasses one or more person manually generating an outgoing message, from the universal format data structure, in a message format supported by the receiving device;
but for the aforementioned generic computer language, “performed within a gateway device” in the context of the claimed invention encompasses one or more person manually using a gateway device to apply the Judicial Exception;
but for the aforementioned generic computer language, “routing the transaction message via a message content router to a specific message type processing module” in the context of the claimed invention encompasses one or more person manually routing the transaction message via a message content router to a specific message type processing module;
but for the aforementioned generic computer language, “wherein parsing the standard message format into the universal message format for processing by a message processing device includes parsing the standard message format using a standard header parser configured to scan the message header to determine which standard payload format is present in the transaction message” in the context of the claimed invention encompasses one or more person manually using a “standard header parser” to scan the message header to determine which standard payload format is present;
but for the aforementioned generic computer language, “routing the transaction message to a standard XML parser, a standard JSON parser, or a standard default parser based on the standard payload format” in the context of the claimed invention encompasses one or more person manually routing the transaction message to the parsers based on the standard payload format;
but for the aforementioned generic computer language, “wherein parsing the standard message format into the universal message format for processing by a message processing device further comprises determining a standard payload format of the transaction message by scanning an HTTP header of the transaction message and routing the transaction message to a standard parser configured to parse the standard payload format” in the context of the claimed invention encompasses one or more person manually scanning the HTTP header of the transaction message and routing the message to a standard parser;
but for the aforementioned generic computer language, “wherein scanning the message header includes using a scan-ahead scanning method which scans a message buffer of the transaction message” in the context of the claimed invention encompasses one or more person manually using a scan-ahead scanning method to scan a message buffer of the transaction message;
but for the aforementioned generic computer language, “wherein scanning the message buffer includes looking for keywords or phrases within the message buffer” in the context of the claimed invention encompasses one or more person manually looking for keywords or phrases within the message buffer;
but for the aforementioned generic computer language, “routing the universal format data structure to a specific message type processing module based on a standard message identifier, and wherein the specific message type processing module is configured to process a standard message having the standard message identifier” in the context of the claimed invention encompasses one or more person manually routing the universal format data structure to a specific message type processing module;
but for the aforementioned generic computer language, “wherein generating the outgoing message from the universal format data structure includes pulling one or more fields required by the message format of the outgoing message from the universal format data structure” in the context of the claimed invention encompasses one or more person manually pulling fields required by the message format of the outgoing message;
but for the aforementioned generic computer language, “determining the message format of the outgoing message by referencing a services database configured to store a message format type required by the receiving device” in the context of the claimed invention encompasses one or more person manually determining message format of the outgoing message by reference a service database;
but for the aforementioned generic computer language, “wherein the identity confirmation is performed internally by a digital identity validation module” in the context of the claimed invention encompasses one or more person manually performing the identity confirmation.
but for the aforementioned generic computer language, “wherein the identity confirmation is performed externally by an identity verification module” in the context of the claimed invention encompasses one or more person manually performing the identity confirmation.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as converting and routing transaction message but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of computer to perform the scanning, generating, tokenizing, parsing, receiving, routing and examining steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer component performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to process transaction message or using a specific parser to parse a message amounts to no more than mere instructions to apply the exception using generic computer component or merely using a computer as a tool to perform a mental process (parsing and tokenizing . Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and routing transaction message (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and scanning, parsing and tokenizing messages. (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a generic computer performing steps of a Judicial Exception with nominal technological detail of how the steps is performed by a computer. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-5 and 7-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
Previous rejection under 35 USC 103 is withdrawn in view of the Amendment filed on 08/08/2022.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that Specification paragraph 0070, 0083, 0091, 0092, 0096, 0424-0426 and 0442 provide written description support for the feature - “tokenizing a non-standard message format into the universal message format for processing by a legacy processing device”, the examiner respectfully disagrees. 
The examiner reviewed all of the cited paragraphs but only found general disclosure that “tokenizing any non-ISO 20022 message formats into a universal message format for processing by a message processing device”,” generating a universal format data structure having a universal message format by performing one of: tokenizing a non-standard message format into the universal message format for processing by a legacy processing device;”, “[t]he scanning of the message header may further include examining data within a TCP/IP message payload to determine a payload format”, “[t]he scanning of the message header may further include scanning a payload arriving with a secure Hypertext Transfer Protocol”, “the streaming scan-ahead scanner proceeds through the message contents, the streaming scanner may tokenize any recognizable data elements it comes across (e.g. to create tokens)”, “If some data elements become tokenized, they can be placed into an internal, universal message format or data-structure” and “and the default parser 616 perform tokenization on the message. With the tokenization performed by the XML Secondary Parser 614, the JSON Secondary Parser 616 and the Default Parser 618, a fully tokenized message can be passed to the message content router 620.” However, there is no disclosure as to how or what kind of tokenization process is performed in order for to tokenize the claimed non-standard message format into the claimed universal message format. Thus, the argument is not persuasive.

Regarding the applicant’s argument that Specification paragraph 0608-0638 provide written description support for the feature - “parsing a standard message format into the universal message format for processing by a message processing device”, the examiner respectfully disagrees. Paragraphs 0608-0638 are silent on how a standard message format is parsed into a universal message format. Throughout the entire disclosure, it is only generally disclosed that message can be parsed by “parser device”, which the specifics of these parser is nowhere disclosed. Thus, the argument is not persuasive.

Regarding the applicant’s argument that the claims improve the functioning of the computer components by 1) minimizing the bandwidth required for processing message into a universal format because messages are only processed where authentication protocols are passed and 2) increasing the safety of transaction by screening for legitimate client device, the examiner respectfully disagrees. As per the first alleged improvement, it should be noted that the simplification or reduction of volume of the Judicial Exception that generally linked to a computer is not considered as an improvement to the functionality of the computer because it is only the Judicial Exception that is being improved, such as filtering message by authentication. As per for the second alleged improvement, the same logic applies. Just because a Judicial Exception is made safer and is implemented on a computer, the improvement merely to the Judicial Exception is not an improvement to the functionality of the computer. As such, the applicant’s argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698